Eccleston, J.,
delivered the following separate opinion concurring in the affirmance of the judgment.
The point decided below and to which the exception was taken, is, that tire preliminary proof given was not sufficient to let in secondary evidence “to prove that the said Walter Mills was an insolvent debtor, and had taken the benefit of the insolvent laws of this State.”
In the opinion delivered by the chief justice, the first ground taken for affirming the decision of the circuit court relates to the search for the insolvent papers of Mills. Considering the views expressed in the opinion on this point quite sufficient to sustain the decision below, I do not deem it necessary to assign a further reason for the affirmance.

Judgment affirmed.